Exhibit 10.4

     
Notice of Grant of Stock Options
  CorVel Corporation
and Option Agreement
  ID: 33-0282651
 
  2010 Main Street Suite 600
 
  Irvine, California 92614

Scott R. McCloud
ID:
You have been granted an option to acquire CorVel Corporation (the
“Corporation”) common stock (the “Common Stock”) as follows:

         
Non-Qualified Stock Option Grant No.
    004396  
Date of Grant
    12/6/2010  
Stock Option Plan
    1988  
Option Price Per Share
  $ 46.14  
Total Number of Shares Granted
    4,000.00  
Total Price of Shares Granted
  $ 184,560.00  
Expiration Date
    12/6/2015  

Provided you continue to be a Service Provider (as defined in the Stock Option
Agreement attached hereto as Exhibit A) Throughout the specified period, the
Option will become exercisable in accordance with Schedule A. Optionee (and
Optionee’s spouse) hereby agree(s) that the option is granted pursuant to and in
accordance with the express terms and conditions of the Stock Option Agreement
and the Corporation’s Restated Omnibus Incentive Plan.

             
/s/ Daniel J. Starck
 
      December 13, 2010
 
   
CorVel Corporation
      Date    
 
           
/s/ Scott R. McCloud
 
      December 29, 2010
 
   
Scott R. McCloud
      Date    
 
           
 
 
       
 
   
Spouse
      Date    

     
 
  Date: 12/13/2010
 
   
 
  Time: 10:42:43AM

 



--------------------------------------------------------------------------------



 



Schedule A: Performance Option
CORVEL CORPORATION
Percentage of shares earned by tranche
CY 2011, 2012, 2013

                              CY 2011     CY 2012     CY 2013        
EPS Target for each calendar year
  $ *. **   $ *. **   $ *. **
Percentage of option grant for tranche (totals 100%)
    30 %     30 %     40 %
 
                       
To earn 100% of tranche (105% of EPS target)
  $ *. **   $ *. **   $ *. **
 
                       
To earn 80% of tranche (100% of EPS target)
  $ *. **   $ *. **   $ *. **
 
                       
To earn 30% of tranche (95% of EPS target)
  $ *. **   $ *. **   $ *. **
 
                       
EPS at Zero (90% of EPS target)
  $ *. **   $ *. **   $ *. **

 

*   Confidential treatment requested pursuant to Rule 24b-2 under the Securities
Exchange Act of 1934. In accordance with Rule 24b-2, these confidential portions
have been omitted from this exhibit and filed separately with the Securities and
Exchange Commission.

 



--------------------------------------------------------------------------------



 



CORVEL CORPORATION
Shares earned by EPS number by Tranche year
CY 2011, 2012, 2013

     
Option Grant
  4000 Shares of option grant
CY 2011 Tranche
  1200 30% of total grant
CY 2012 Tranche
  1200 30% of total grant
CY 2013 Tranche
  1600 40% of total grant

                                                                  CY 2011     CY
2012     CY 2013       Percentage     Shares             Percentage     Shares  
          Percentage     Shares    
$*.**
    0.0 %     0     $ *. **     0.0 %     0     $ *. **     0.0 %     0  
$*.**
    2.3 %     28     $ *. **     2.0 %     24     $ *. **     1.8 %     28  
$*.**
    4.6 %     55     $ *. **     4.0 %     48     $ *. **     3.5 %     56  
$*.**
    6.9 %     83     $ *. **     6.0 %     72     $ *. **     5.3 %     85  
$*.**
    9.2 %     111     $ *. **     8.0 %     96     $ *. **     7.1 %     113  
$*.**
    11.5 %     138     $ *. **     10.0 %     120     $ *. **     8.8 %     141
 
$*.**
    13.8 %     166     $ *. **     12.0 %     144     $ *. **     10.6 %     169
 
$*.**
    16.2 %     194     $ *. **     14.0 %     168     $ *. **     12.4 %     198
 
$*.**
    18.5 %     222     $ *. **     16.0 %     192     $ *. **     14.1 %     226
 
$*.**
    20.8 %     249     $ *. **     18.0 %     216     $ *. **     15.9 %     254
 
$*.**
    23.1 %     277     $ *. **     20.0 %     240     $ *. **     17.6 %     282
 
$*.**
    25.4 %     305     $ *. **     22.0 %     264     $ *. **     19.4 %     311
 
$*.**
    27.7 %     332     $ *. **     24.0 %     288     $ *. **     21.2 %     339
 
$*.**
    30.0 %     360     $ *. **     26.0 %     312     $ *. **     22.9 %     367
 
$*.**
    33.8 %     406     $ *. **     28.0 %     336     $ *. **     24.7 %     395
 
$*.**
    37.7 %     452     $ *. **     30.0 %     360     $ *. **     26.5 %     424
 
$*.**
    41.5 %     498     $ *. **     33.6 %     403     $ *. **     28.2 %     452
 
$*.**
    45.4 %     545     $ *. **     37.1 %     446     $ *. **     30.0 %     480
 
$*.**
    49.2 %     591     $ *. **     40.7 %     489     $ *. **     33.1 %     530
 
$*.**
    53.1 %     637     $ *. **     44.3 %     531     $ *. **     36.3 %     580
 
$*.**
    56.9 %     683     $ *. **     47.9 %     574     $ *. **     39.4 %     630
 
$*.**
    60.8 %     729     $ *. **     51.4 %     617     $ *. **     42.5 %     680
 
$*.**
    64.6 %     775     $ *. **     55.0 %     660     $ *. **     45.6 %     730
 
$*.**
    68.5 %     822     $ *. **     58.6 %     703     $ *. **     48.8 %     780
 
$*.**
    72.3 %     868     $ *. **     62.1 %     746     $ *. **     51.9 %     830
 
$*.**
    76.2 %     914     $ *. **     65.7 %     789     $ *. **     55.0 %     880
 
$*.**
    80.0 %     960     $ *. **     69.3 %     831     $ *. **     58.1 %     930
 
$*.**
    81.5 %     978     $ *. **     72.9 %     874     $ *. **     61.3 %     980
 
$*.**
    83.1 %     997     $ *. **     76.4 %     917     $ *. **     64.4 %    
1030  
$*.**
    84.6 %     1,015     $ *. **     80.0 %     960     $ *. **     67.5 %    
1080  
$*.**
    86.2 %     1,034     $ *. **     81.3 %     976     $ *. **     70.6 %    
1130  
$*.**
    87.7 %     1,052     $ *. **     82.7 %     992     $ *. **     73.8 %    
1180  
$*.**
    89.2 %     1,071     $ *. **     84.0 %     1,008     $ *. **     76.9 %    
1230  
$*.**
    90.8 %     1,089     $ *. **     85.3 %     1,024     $ *. **     80.0 %    
1280  
$*.**
    92.3 %     1,108     $ *. **     86.7 %     1,040     $ *. **     81.3 %    
1300  
$*.**
    93.8 %     1,126     $ *. **     88.0 %     1,056     $ *. **     82.5 %    
1320  
$*.**
    95.4 %     1,145     $ *. **     89.3 %     1,072     $ *. **     83.8 %    
1340  
$*.**
    96.9 %     1,163     $ *. **     90.7 %     1,088     $ *. **     85.0 %    
1360  
$*.**
    98.5 %     1,182     $ *. **     92.0 %     1,104     $ *. **     86.3 %    
1380  
$*.**
    100.0 %     1,200     $ *. **     93.3 %     1,120     $ *. **     87.5 %  
  1400  
 
                  $ *. **     94.7 %     1,136     $ *. **     88.8 %     1420  
 
                  $ *. **     96.0 %     1,152     $ *. **     90.0 %     1440  
 
                  $ *. **     97.3 %     1,168     $ *. **     91.3 %     1460  
 
                  $ *. **     98.7 %     1,184     $ *. **     92.5 %     1480  
 
                  $ *. **     100.0 %     1,200     $ *. **     93.8 %     1500
 
 
                                          $ *. **     95.0 %     1520  
 
                                          $ *. **     96.3 %     1540  
 
                                          $ *. **     97.5 %     1560  
 
                                          $ *. **     98.8 %     1580  
 
                                          $ *. **     100.0 %     1600  

Notwithstanding anything to the contrary in this Schedule A or the Stock Option
Agreement to which this Schedule A is attached, the Company shall have the
right, in its sole discretion, with or without the consent of the Optionee, to
amend this Schedule A to adjust any or all of the targets, dates and/or target
EPS amounts as it deems equitable to recognize unusual or non-recurring events,
including, but not limited to the Company’s acquisition of another business
entity or assets, a corporate merger or other consolidation, or the sale or
discontinuation of significant business operations or business units of the
Company; changes in tax laws or accounting procedures; and any other
extraordinary circumstances.
 

*   Confidential treatment requested pursuant to Rule 24b-2 under the Securities
Exchange Act of 1934. In accordance with Rule 24b-2, these confidential portions
have been omitted from this exhibit and filed separately with the Securities and
Exchange Commission.

 



--------------------------------------------------------------------------------



 



Exhibit A
Section 16 Insiders Discretionary Option Grant Program
CorVel Corporation
Stock Option Agreement
     A. The Board has adopted the Plan for the purpose of retaining the services
of selected Employees, non-employee members of the Board (or the board of
directors of any Parent or Subsidiary) and consultants and advisors who provide
services to the Company (or any Parent or Subsidiary).
     B. Optionee is to render valuable services to the Company (or a Parent or
Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Company’s grant of an
option to Optionee.
     C. All capitalized terms in this Agreement shall have the meaning assigned
to them in the attached Appendix.
          Now, therefore, it is hereby agreed as follows:
          1. Grant of Option. Subject to and upon the terms and conditions set
forth in this Agreement, Optionee is hereby granted, as of the Grant Date, an
option to purchase the Option Shares. The Option Shares shall be purchasable
from time to time during the option term at the Exercise Price.
          2. Option Term. This option shall expire at the close of business on
the Expiration Date, unless sooner terminated in accordance with this Agreement.
          3. Limited Transferability.
               (a) During Optionee’s lifetime, this option shall be exercisable
only by Optionee and shall not be assignable or transferable other than by will,
by the laws of descent and distribution following the Optionee’s death, or to
any “Family Member” (as such term is defined in the General Instructions to Form
S-8 (or any successor to such Instructions or such Form) under the Securities
Act), provided that Optionee may not receive any consideration for such
transfer, the Family Member may not make any subsequent transfers other than by
will or by the laws of descent and distribution and the Company receives written
notice of such transfer. This assigned portion may only be exercised by the
person or persons who acquire a proprietary interest in the option pursuant to
the assignment. The terms applicable to the assigned portion shall be the same
as those in effect for this option immediately prior to such assignment and
shall be set forth in such documents issued to the assignee as the Company may
deem appropriate.
               (b) Should Optionee die while holding this option, then this
option shall be transferred in accordance with Optionee’s will or the laws of
inheritance. However, Optionee may designate one or more persons as the
beneficiary or beneficiaries of this option, and this option shall, in
accordance with such designation, automatically be transferred to such

 



--------------------------------------------------------------------------------



 



beneficiary or beneficiaries upon Optionee’s death while holding this option.
Such beneficiary or beneficiaries shall take the transferred option subject to
all the terms and conditions of this Agreement, including (without limitation)
the limited time period during which this option may, pursuant to Paragraph 5,
be exercised following Optionee’s death.
          4.Exercisability. This option shall become exercisable in one or more
installments as specified in the Grant Notice. As the option becomes exercisable
for such installments, those installments shall accumulate, and the option shall
remain exercisable for the accumulated installments until the Expiration Date or
sooner termination of the option term.
          5. Effect of Cessation of Service.
               (a) Should Optionee cease to be a Service Provider for any reason
(other than death, Permanent Disability or Misconduct) while this option is
outstanding, then this option shall remain exercisable until the earlier of
(i) the expiration of the three month period commencing with the date of such
cessation of Service Provider status or (ii) the Expiration Date.
               (b) Should Optionee cease to be a Service Provider by reason of
Permanent Disability or death while this option is outstanding, then the option
shall remain exercisable until the earlier of (i) the expiration of the twelve
month period commencing with the date of such cessation of Service Provider
status or (ii) the Expiration Date.
               (c) Should Optionee cease to be a Service Provider due to
termination for Misconduct, then this option shall terminate immediately.
               (d) During the limited period of post-service exercisability,
this option may not be exercised in the aggregate for more than the number of
Option Shares for which the option is exercisable at the time Optionee ceased to
be a Service Provider. This option shall, immediately when Optionee ceases to be
a Service Provider for any reason, terminate with respect to any Option Shares
for which this option is not otherwise at that time exercisable. Upon the
expiration of the limited post-service exercise period or (if earlier) upon the
Expiration Date, this option shall terminate entirely.
          6. Effect of Corporate Transaction.
               (a) This option, to the extent outstanding at the time of a
Corporate Transaction but not otherwise fully exercisable, shall automatically
accelerate so that this option shall, immediately prior to the effective date of
such Corporate Transaction, become exercisable for all of the Option Shares at
the time subject to this option. However, this option shall not become
exercisable on such an accelerated basis, if and to the extent: (i) this option
is, in connection with the Corporate Transaction, to be assumed by the successor
corporation (or parent thereof) or to be replaced with a comparable option to
purchase shares of the capital stock of the successor corporation (or parent
thereof) or (ii) this option is to be replaced with a cash incentive program of
the successor corporation which preserves the spread existing at the time of the
Corporate Transaction on any Option Shares for which this option is not
otherwise at that

2



--------------------------------------------------------------------------------



 



time exercisable (the excess of the Fair Market Value of those Option Shares
over the aggregate Exercise Price payable for such shares) and provides for
subsequent payout in accordance with the same exercise schedule for those Option
Shares set forth in the Grant Notice.
               (b) Upon the consummation of the Corporate Transaction, this
option shall terminate, except to the extent assumed by the successor
corporation (or parent thereof) in connection with the Corporate Transaction.
               (c) If this option is assumed in connection with a Corporate
Transaction, then this option shall be appropriately adjusted, immediately after
such Corporate Transaction, to apply to the number and class of securities which
would have been issuable to Optionee as a result of the consummation of such
Corporate Transaction had the option been exercised immediately prior to such
Corporate Transaction, and appropriate adjustments shall also be made to the
Exercise Price, provided the aggregate Exercise Price shall remain the same.
               (d) This Agreement shall not in any way affect the right of the
Company to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.
          7. Adjustment in Option Shares. Should any change be made to the
Common Stock by reason of any stock split, reverse stock split, stock dividend,
recapitalization, combination of shares, exchange of shares, reorganization,
merger, consolidation, split-up, spin-off, or other change affecting the
outstanding Common Stock as a class without the Company’s receipt of
consideration, appropriate adjustments shall be made to (a) the total number
and/or class of securities subject to this option and (b) the Exercise Price in
order to reflect such change and thereby preclude a dilution or enlargement of
benefits hereunder.
          8. Stockholder Rights. The holder of this option shall not have any
stockholder rights with respect to the Option Shares until such person shall
have exercised the option in accordance with the provisions of Paragraph 9, paid
the Exercise Price and become a holder of record of the purchased shares.
          9. Manner of Exercising Option.
               (a) In order to exercise this option with respect to all or any
part of the Option Shares for which this option is at the time exercisable,
Optionee (or any other person or persons exercising the option) must take the
following actions:
               (i) Execute and deliver to the Company (A) a Notice of Exercise,
in substantially the form attached hereto as Exhibit I, that specifies the
number of Option Shares for which the option is being exercised and (B) any
additional documents which the Committee may, in its discretion, deem advisable.

3



--------------------------------------------------------------------------------



 



               (ii) Pay the aggregate Exercise Price for the purchased shares in
one or more of the following forms:
               (A) cash or check payable to the Company’s order;
               (B) shares of Common Stock held by Optionee for the requisite
period necessary to avoid a charge to the Company’s reported earnings and valued
at Fair Market Value on the Exercise Date; or
               (C) through a special sale and remittance procedure pursuant to
which Optionee is to provide irrevocable written instructions (1) to a brokerage
firm to effect the immediate sale of the purchased shares and remit to the
Company, out of the sale proceeds available on the settlement date, an amount
sufficient to cover the aggregate Exercise Price payable for the purchased
shares plus all applicable Federal and state income and employment taxes
required to be withheld by the Company by reason of such purchase and (2) to the
Company to deliver the certificates for the purchased shares directly to such
brokerage firm in order to complete the sale transaction.
               (iii) Furnish to the Company appropriate documentation that the
person or persons exercising the option (if other than Optionee) have the right
to exercise this option.
               (iv) Make appropriate arrangements with the Company (or Parent or
Subsidiary employing or retaining Optionee) for the satisfaction of all Federal,
state and local income and employment tax withholding requirements applicable to
the option exercise.
               (b) If payment of the exercise price is made by means of the
surrender of shares of Common Stock which are subject to certain restrictions,
the number of shares of Common Stock issued upon the exercise of the option
equal to the number of shares of restricted stock surrendered shall be subject
to the same restrictions as the restricted stock that was surrendered.
               (c) Except to the extent the sale and remittance procedure
specified in Paragraph 9(a)(ii)(C) is utilized in connection with the option
exercise, payment of the option price for the purchased shares must accompany
the Notice of Exercise.
               (d) Assuming Optionee does not sell the purchased shares of
Common Stock on the Exercise Date, as soon as practical after the Exercise Date,
the Company shall either (i) issue to or on behalf of Optionee (or any other
person or persons exercising this option) a certificate for the purchased Option
Shares, with the appropriate legends affixed thereto, or (ii) instruct the
Company’s transfer agent to make a book-entry reflecting the purchase on its
stockholder ledger.

4



--------------------------------------------------------------------------------



 



               (e) In no event may this option be exercised for any fractional
shares.
          10. Tax Withholding. The Committee may, in its discretion and upon
such terms and conditions as it may deem appropriate (including the applicable
safe-harbor provisions of Securities and Exchange Commission Rule 16b-3 or any
successor rule or regulation) provide Optionee (if Optionee is an Employee) with
the election to surrender previously acquired shares of Common Stock or have
shares withheld in satisfaction of the tax withholding obligations. To the
extent necessary to avoid adverse accounting treatment, the number of shares
that may be withheld for this purpose shall not exceed the minimum number needed
to satisfy the applicable income and employment tax withholding rules. If Common
Stock is used to satisfy the Company’s tax withholding obligations, the shares
of Common Stock shall have been held by Optionee for the requisite period
necessary to avoid a charge to the Company’s reported earnings and shall be
valued at their Fair Market Value when the tax withholding is required to be
made.
          11. Compliance with Laws and Regulations.
               (a) The exercise of this option and the issuance of the Option
Shares upon such exercise shall be subject to compliance by the Company and
Optionee with all applicable requirements of law relating thereto and with all
applicable regulations of any Stock Exchange (or the Nasdaq Stock Market, if
applicable) on which the Common Stock may be listed for trading at the time of
such exercise and issuance.
               (b) The inability of the Company to obtain approval from any
regulatory body having authority deemed by the Company to be necessary to the
lawful issuance and sale of any Common Stock pursuant to this option shall
relieve the Company of any liability with respect to the non-issuance or sale of
the Common Stock as to which such approval shall not have been obtained. The
Company, however, shall use reasonable efforts to obtain all such approvals.
          12. Successors and Assigns. Except to the extent otherwise provided in
this Agreement, the provisions of this Agreement shall inure to the benefit of,
and be binding upon, the Company and its successors and assigns and Optionee,
Optionee’s assigns, the legal representatives, heirs and legatees of Optionee’s
estate and any beneficiaries of this option designated by Optionee.
          13. Notices. Any notice required to be given or delivered to the
Company under the terms of this Agreement shall be in writing and addressed to
the Company at its principal corporate offices. Any notice required to be given
or delivered to Optionee shall be in writing and addressed to Optionee at the
address indicated below Optionee’s signature line on the Grant Notice. All
notices shall be deemed effective upon personal delivery or three days after
deposit in the U.S. mail, postage prepaid and properly addressed to the party to
be notified.
          14. Construction. This Agreement and the option evidenced hereby are
made and granted pursuant to the Plan and are in all respects limited by and
subject to the terms of the Plan. In the event of a conflict between the terms
and conditions of the Plan and the terms and conditions of this Agreement, the
terms and conditions of this Agreement shall prevail. All

5



--------------------------------------------------------------------------------



 



decisions of the Committee with respect to any question or issue arising under
the Plan or this Agreement shall be conclusive and binding on all persons having
an interest in this option.
          15. Governing Law. The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of Delaware without
resort to its conflict-of-laws rules.
          16. No Employment/Service Contract. Nothing in this Agreement or in
the Plan shall confer upon Optionee any right to continue to be a Service
Provider of the Company (or any Parent or Subsidiary) for any period of specific
duration or otherwise interfere with or restrict in any way the rights of the
Company (or such Parent or Subsidiary) or Optionee, which rights are hereby
expressly reserved by each, to terminate Optionee’s Service Provider status at
any time and for any reason whatsoever, with or without cause.

6



--------------------------------------------------------------------------------



 



EXHIBIT I
NOTICE OF EXERCISE OF STOCK OPTION
     I hereby notify CorVel Corporation (the “Company”) that I,
________________________, elect to purchase __________ shares of Common Stock of
the Corporation (the “Purchased Shares”) at an option price of $ __________ per
share (the “Option Price”) pursuant to the option (the “Option”) granted to me
on ____________.
          My option was granted as a non-qualified stock option. I will need to
report taxable income at the time I exercise this Option and pay the
corresponding withholding tax (the “Withholding Tax”) to the Corporation. The
Withholding Tax is computed on the difference between the Option Price and the
Fair Market Value of the stock on the date I exercise the Option.
          Concurrently with the delivery of the Exercise Notice to the Chief
Financial Officer of the Corporation, I shall hereby pay to the Corporation the
Option Price and Withholding Tax for the Purchased Shares in accordance with the
provisions of my agreement with the Corporation evidencing the Option and shall
deliver whatever additional documents may be required by such agreement as a
condition for exercise.

            Date   Optionee’s Signature
 
       
If applicable, print name in exact manner it
is to appear on the stock certificate:
   
 
       
Optionee’s Mailing Address:
   
 
   
 
       
Address to which certificate is to be sent, if
different from address above:
   
 
   
 
       
Brokerage Account Information
   
(Broker Name, Contact Info., Account #)
   
 
   
 
       

A-1



--------------------------------------------------------------------------------



 



APPENDIX
               The following definitions shall be in effect under this
Agreement:
          A. Agreement shall mean this Stock Option Agreement.
          B. Board shall mean the Board of Directors of the Company.
          C. Common Stock shall mean shares of the Company’s common stock,
$0.0001 par value.
          D. Code shall mean the Internal Revenue Code of 1986, as amended.
          E. Committee shall mean a committee designated by the Board to
administer the Plan, which initially shall be the compensation committee of the
Board. The Committee shall be comprised of at least two directors but not less
than such number of directors as shall be required to permit awards granted
under the Plan to qualify under Rule 16b-3 under the Securities Act and Section
162(m) of the Code, and each member of the Committee shall be a “Non-Employee
Director” within the meaning of Rule 16b-3 under the Securities Act and an
“Outside Director” within the meaning of Section 162(m) of the Code.
          F. Company shall mean CorVel Corporation, a Delaware corporation, or
any corporate successor which shall assume the Plan.
          G. Corporate Transaction shall mean any of the following transactions
for which the approval of the Company’s stockholders is obtained:
          (i) a merger or acquisition in which the Company is not the surviving
entity, except for a transaction the principal purpose of which is to change the
state of the Company’s incorporation,
          (ii) the sale, transfer or other disposition of all or substantially
all of the assets of the Company to any entity other than a parent or subsidiary
of the Company, or
          (iii) any reverse merger in which the Company is the surviving entity
but in which fifty percent (50%) or more of the Company’s outstanding voting
stock is transferred to holders different from those who held such fifty percent
(50%) or greater interest immediately prior to such merger.
     H. Employee shall mean an individual for whom the Company or one or more of
its Parent or Subsidiaries reports his or her earnings on a Form W-2.
     I. Exercise Date shall mean the date on which the option shall have been
exercised in accordance with Paragraph 9.

A-2



--------------------------------------------------------------------------------



 



     J. Exercise Price shall mean the exercise price per Option Share as
specified in the Grant Notice.
     K. Expiration Date shall mean the date on which the option expires as
specified in the Grant Notice.
     L. Fair Market Value per share of Common Stock on any relevant date shall
be determined in accordance with the following provisions:
     (i) If the Common Stock is at the time listed on the Nasdaq National Market
or the Nasdaq Capital Market, then the Fair Market Value shall be the closing
selling price per share of Common Stock on the date in question, as such price
is reported by the National Association of Securities Dealers on the Nasdaq
National Market or the Nasdaq Capital Market and published in The Wall Street
Journal.
     (ii) If the Common Stock is at the time listed on any Stock Exchange, then
the Fair Market Value shall be the closing selling price per share of Common
Stock on the date in question on the Stock Exchange determined by the Committee
to be the primary market for the Common Stock, as such price is officially
quoted in the composite tape of transactions on such exchange and published in
The Wall Street Journal.
     (iii) If the Common Stock is not listed on the Nasdaq National Market,
Nasdaq Capital Market or a national securities exchange, the Fair Market Value
shall be the average of the closing bid and ask prices of the Common Stock on
that day as reported by the Nasdaq bulletin board or any comparable system on
that day.
     (iv) If the Common Stock is not traded included in the Nasdaq bulletin
board or any comparable system, the Fair Market Value shall be the average of
the closing bid and ask prices on that day as furnished by any member of the
National Association of Securities Dealers, Inc. selected from time to time by
the Company for that purpose.
     (v) If the date in question is not a trading day, then the Fair Market
Value shall be determined based on prices for the trading day prior to the date
in question.
     M. Grant Date shall mean the date of grant of the option as specified in
the Grant Notice.
     N. Grant Notice shall mean the Notice of Grant of Stock Option accompanying
this Agreement, pursuant to which Optionee has been informed of the basic terms
of the option evidenced hereby.
     O. Misconduct shall mean any of the following:
          (i) Optionee’s intentional misconduct or continuing gross neglect of
duties which materially and adversely affects the business and operations of the
Company or any Parent or Subsidiary employing Optionee;

A-3



--------------------------------------------------------------------------------



 



          (ii) Optionee’s unauthorized use or disclosure of (or attempt to use
or disclose) confidential information or trade secrets of the Company or any
Parent or Subsidiary; or
          (iii) Optionee’s commission of an act involving embezzlement, theft,
fraud, falsification of records, destruction of property or commission of a
crime or other offense involving money or other property of the Company or any
Parent or Subsidiary employing Optionee.
               The reasons for termination of Optionee as a Service Provider set
forth in this subparagraph are not intended to be an exclusive list of all acts
or omissions which the Company (or any Parent or Subsidiary) may deem to
constitute misconduct or other grounds for terminating Optionee (or any other
individual).
     P. Non-Statutory Option shall mean an option not intended to satisfy the
requirements of Code Section 422.
     Q. Notice of Exercise shall mean the notice of exercise in the form
attached hereto as Exhibit I.
     R. Option Shares shall mean the number of shares of Common Stock subject to
the option as specified in the Grant Notice.
     S.Optionee shall mean the person to whom the option is granted as specified
in the Grant Notice.
     T. Parent shall mean any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company, provided each such
corporation in the unbroken chain (other than the Company) owns, at the time of
the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
     U. Permanent Disability shall have the meaning assigned to “permanent and
total disability” as set forth in Code Section 22(e)(3).
     V. Plan shall mean the CorVel Corporation Restated Omnibus Incentive Plan
(Formerly The Restated 1988 Executive Stock Option Plan).
     W. Securities Act shall mean the Securities Act of 1933, as amended.
     X. Service Provider shall mean an individual who renders service on a
periodic basis to the Company, its Parent and/or any of its Subsidiaries as an
Employee, a non-Employee member of the board of directors or a consultant or
independent advisor.
     Y. Stock Exchange shall mean the American Stock Exchange or the New York
Stock Exchange, or any other national stock exchange.

A-4



--------------------------------------------------------------------------------



 



     Z. Subsidiary shall mean any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, provided such
corporation (other than the last corporation in the unbroken chain) owns, at the
time of determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain. For purposes of all Non-Statutory Option grants under the Plan
and all Corporate Transaction provisions of the Plan, the term “Subsidiary”
shall also include any partnership, joint venture or other business entity of
which the Company owns, directly or indirectly through another entity, more than
a fifty percent (50%) interest in voting power, capital or profits.

A-5